ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_03_EN.txt.                       504 	




                                DISSENTING OPINION OF JUDGE BENNOUNA

                      [Original English Text]

                         Jurisdiction of the Court — Consent of the Parties in the light of the Statute
                      and the Court’s consistent jurisprudence — Interpretation of Article IV,
                      paragraph 2, of the Geneva Agreement — Two alternatives provided for in
                      Article IV, paragraph 2 — Subject-­matter of the dispute — Power delegated by
                      the Parties to the Secretary-­General under Article IV, paragraph 2.

                        1. To my regret, I voted against the Court’s decision that it has juris-
                      diction to entertain the Application instituting proceedings filed by Guy-
                      ana on 29 March 2018 against Venezuela concerning the Arbitral Award
                      of 3 October 1899. It is true that the administration of justice in this case
                      was difficult, in particular because one of the Parties, Venezuela, has not
                      appeared. But this was a further reason for the Court to be vigilant in
                      ensuring that both Parties have clearly and unequivocally consented to its
                      jurisdiction (Certain Questions of Mutual Assistance in Criminal Matters
                      (Djibouti v. France), Judgment, I.C.J. Reports 2008, p. 204, para. 62). In
                      this respect, the Parties’ agreement must be well established, even though
                      “neither the Statute nor the Rules require that this consent should be
                      expressed in any particular form” (Corfu Channel (United Kingdom v.
                      Albania), Preliminary Objection, Judgment, 1948, I.C.J. Reports 1947-
                      1948, p. 27). However, in this case, the situation is the exact opposite, in
                      so far as the text relied on by Guyana as the basis for the consent of the
                      Parties clearly shows that they did not intend to confer jurisdiction on the
                      Court to decide their dispute merely at the request of one of them.

                         2. In fact, Article IV of the Geneva Agreement of 17 February 1966
                      provides that, if the Parties fail to agree on one of the means of dispute
                      settlement provided for in Article 33 of the Charter of the United Nations,
                      they will refer that choice to the Secretary-­General of the United Nations.
                      According to Article IV, paragraph 2,
                           “[i]f the means so chosen do not lead to a solution of the contro-
                           versy . . . the Secretary-­General of the United Nations shall choose
                           another of the means stipulated in Article 33 of the Charter of the
                           United Nations, and so on until the controversy has been resolved or
                           until all the means of peaceful settlement there contemplated have
                           been exhausted”.
                         3. This is the text upon which Guyana has relied in order to consider
                      that the Secretary‑General’s choice of the International Court of Justice,
                      in his letters dated 30 January 2018, allowed it to seise the Court unilater-
                      ally of its dispute with Venezuela concerning the legal validity and bind-

                      53




4 Ord_1205.indb 102                                                                                       20/12/21 15:50

                      505 	 arbitral award of 3 october 1899 (diss. op. bennouna)

                      ing effect of the Arbitral Award of 3 October 1899 regarding the boundary
                      between the two countries.
                         4. The text of Article IV, paragraph 2, as reproduced above, makes
                      clear that the Secretary‑General is empowered by the Parties to choose
                      successively the means of settlement provided for in Article 33 of the
                      Charter until the dispute is resolved or until the means in question are
                      exhausted. In the latter case, it would thus appear that the dispute remains
                      unresolved, even though all the means for its settlement submitted to the
                      Parties by the Secretary-­General have been exhausted.
                         5. Mindful of the alternative provided for by this text, I put the follow-
                      ing question to the delegation of Guyana during the hearings:
                              “Article IV, paragraph 2, of the Geneva Agreement of 17 February
                           1966 concludes with an alternative, according to which either the con-
                           troversy has been resolved or the means of peaceful settlement pro-
                           vided in Article 33 of the Charter of the United Nations have been
                           exhausted. My question is the following: is it possible to conceive of
                           a situation where all means of peaceful settlement have been exhausted
                           without the controversy having been resolved?” (CR 2020/5, p. 70;
                           paragraph 85 of the Judgment.)
                         6. Guyana, after stressing that its response was negative, has merely
                      made a peremptory assertion that “the decision by the Secretary-­General
                      to select judicial settlement as the means of settlement — by the very
                      nature of that means — eliminates any possibility that the controversy
                      will not be resolved” (“Response of the Co-­operative Republic of Guyana
                      to the question posed by Judge Bennouna on 30 June 2020”, 6 July 2020,
                      p. 4, para. 14).
                         7. Guyana has therefore carefully avoided giving meaning to the sec-
                      ond alternative provided for in Article IV, paragraph 2, of the Geneva
                      Agreement, whereby all the means of peaceful settlement under Article 33
                      of the Charter are exhausted, including judicial settlement.

                         8. Unfortunately, the Court itself, in interpreting Article IV, para-
                      graph 2, has not allowed the terms of this second alternative to produce
                      fully their effects, thereby departing from “one of the fundamental princi-
                      ples of interpretation of treaties, consistently upheld by international juris-
                      prudence, namely that of effectiveness” (Territorial Dispute (Libyan Arab
                      Jamahiriya/Chad), Judgment, I.C.J. Reports 1994, p. 25, para. 51; see also
                      Aegean Sea Continental Shelf (Greece v. Turkey), Judgment, I.C.J. Reports
                      1978, p. 22, para. 52; Application of the International Convention on the
                      Elimination of All Forms of Racial Discrimination (Georgia v. Russian Fed-
                      eration), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
                      pp. 125‑126, para. 133).
                         9. The Court has merely noted that the final phrase of Article IV, para-
                      graph 2, does not call into question the consent of both Parties to judicial
                      settlement (see paragraph 86 of the Judgment). According to the Court,
                      “a judicial decision declaring the 1899 Award to be null and void without

                      54




4 Ord_1205.indb 104                                                                                     20/12/21 15:50

                      506 	 arbitral award of 3 october 1899 (diss. op. bennouna)

                      delimiting the boundary between the Parties might not lead to the defini-
                      tive resolution of the controversy, which would be contrary to the object
                      and purpose of the Geneva Agreement” (I.C.J. Reports 2011 (I), pp. 125-
                      126, para. 133). In this case, however, the Court has been seised of a
                      specific dispute which arose in 1962, concerning the validity of the Arbi-
                      tral Award of 3 October 1899, and not of another quite distinct dispute,
                      concerning the delimitation of the land boundary between the two States,
                      which had arisen in the nineteenth century and was settled with res judi-
                      cata effect by the Arbitral Award of 3 October 1899. And even if the
                      Court were to find that the 1899 Award was invalid, it would be for the
                      two Parties, in any event, to draw the necessary conclusions as to the
                      state of their border and the dispute that would still exist between them
                      on that subject. And it is for them, if necessary, to choose the means of
                      peaceful settlement of such a dispute.
                         10. Thus, by merging these two quite distinct disputes, which arose at
                      different points in time, the Court has artificially come to declare itself
                      competent under Article IV, paragraph 2, of the Geneva Agreement, to
                      entertain Guyana’s Application “in so far as it concerns the validity of
                      the Arbitral Award of 3 October 1899 and the related question of the
                      definitive settlement of the land boundary dispute” (Judgment, para. 138,
                      point (1)). In doing so, the Court has engaged in an interpretation con-
                      trary to the ordinary meaning of Article IV, paragraph 2, of the Geneva
                      Agreement, ignoring the alternative provided for in that provision. Thus,
                      it has held that, by the first part of this provision, “the Parties conferred
                      on the Secretary-­General the authority to choose the most appropriate
                      means for a definitive resolution of the controversy”, including through
                      arbitration and judicial settlement (ibid., paras. 83-84 and 115). But is this
                      sufficient to infer, as the Court blithely does, that the Parties have con-
                      sented to its jurisdiction? That is what it does, however, in concluding
                      that the Parties have consented by virtue of Article IV, paragraph 2, to
                      judicial settlement, i.e. to settlement by the International Court of Justice,
                      as chosen by the Secretary-­General. But according to the ordinary mean-
                      ing of Article IV, paragraph 2, the means of settlement under Article 33
                      of the Charter of the United Nations may be exhausted without the dis-
                      pute being resolved. And that applies to the only dispute at issue here, as
                      provided for by the Geneva Agreement, namely that concerning the
                      validity of the Arbitral Award. In this regard, the authors of the text of
                      the Agreement intended to confer on the Secretary-­General the choice of
                      the means provided for in Article 33 of the Charter, and not the possibil-
                      ity of consenting, in their place, to the jurisdiction of the Court.

                         11. After a formal exercise in interpretation, the Court concludes that
                      “by conferring on the Secretary-­    General the authority to choose the
                      appropriate means of settlement of their controversy, including the pos-
                      sibility of recourse to judicial settlement by the International Court of
                      Justice, Guyana and Venezuela consented to its jurisdiction” (ibid.,
                      para. 115). Such a delegation by the two States of their power to consent

                      55




4 Ord_1205.indb 106                                                                                    20/12/21 15:50

                      507 	 arbitral award of 3 october 1899 (diss. op. bennouna)

                      to the jurisdiction of the Court finds no clear and unequivocal basis in the
                      text of the Geneva Agreement, which refers only to the choice of one of
                      the means of settlement provided for in Article 33 of the Charter. In my
                      opinion, it goes without saying that the choice of the International Court
                      of Justice does not dispense with compliance with its Statute, which
                      requires the prior consent of States to its jurisdiction. Indeed, in interna-
                      tional practice, there is no precedent in which States can be said to have
                      delegated to a third party, such as the Secretary-­General, their power to
                      consent to the Court’s jurisdiction. But it is not just any delegation that is
                      involved here! It would not be subject to any temporal limitation. It
                      would open the possibility for the Secretary-­General of the United Nations,
                      simply by letter and at any time, to affirm the Parties’ consent for their
                      dispute to be submitted to the Court merely at the request of one of them.
                      It was only after more than 50 years, and six Secretaries-­General later,
                      that Mr. António Guterres addressed his letter to both Parties on 30 Jan-
                      uary 2018 (reproduced in paragraph 103 of the Judgment). It should be
                      noted that he was apparently not convinced that the choice of the Inter-
                      national Court of Justice automatically opened up the possibility for one
                      or other Party to refer the matter directly to the Court. Indeed, he offered
                      the Parties the benefit of his continued good offices, stating: “should both
                      Governments accept the offer of a complementary good offices process, I
                      believe this process could contribute to the use of the selected means of
                      peaceful settlement” (Judgment, para. 103). This is surely to say that,
                      once the means of settlement has been chosen, the Parties must still agree
                      to implement it.
                         12. The Court has preferred to rely on the object and purpose of the
                      Geneva Agreement, which seeks a definitive settlement of the dispute
                      between the two Parties, using the means provided for in Article 33 of the
                      Charter (ibid., paras. 73-74 and 114). It has deduced from this that they
                      have delegated to the Secretary-­General the power to consent in their
                      place to the jurisdiction of the Court. However, the pursuit of such an
                      objective does not in itself imply that the Parties have delegated to the
                      Secretary-­General the power to consent in their stead to the jurisdiction
                      of the International Court of Justice.
                         13. Finally, the Court should have been all the more attentive in exam-
                      ining its jurisdiction and in interpreting the Geneva Agreement, as this is
                      a dispute with a high political and emotional impact, concerning as it
                      does the validity of the Arbitral Award of 3 October 1899 regarding the
                      boundary between Venezuela and Guyana, from a time when the latter
                      was still a colony of the United Kingdom. In my view, it is only through
                      a rigorous interpretation of the consent of the Parties to its jurisdiction
                      that the Court will enhance its own credibility and the trust it enjoys
                      among States parties to the Statute.

                                                             (Signed) Mohamed Bennouna.  



                      56




4 Ord_1205.indb 108                                                                                    20/12/21 15:50

